___________

                                     No. 96-1050
                                     ___________

Joseph Louis Washington,                  *
                                          *
              Appellant,                  *
                                          *   Appeal from the United States
     v.                                   *   District Court for the
                                          *   District of Minnesota.
United States of America,                 *
                                          *        [UNPUBLISHED]
              Appellee.                   *


                                     ___________

                        Submitted:   November 1, 1996

                            Filed:   November 7, 1996
                                     ___________

Before BEAM, HANSEN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                               ___________

PER CURIAM.


     Federal prisoner Joseph Washington appeals from the district court’s1
denial of his 28 U.S.C. § 2255 motion attacking his federal firearms
conviction.     Having reviewed the record and the parties’ briefs, we
conclude the judgment of the district court was correct.       Accordingly, we
affirm.   See 8th Cir. R. 47B.


     A true copy.


              Attest:


                   CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




     1
      The Honorable Paul A. Magnuson, Chief Judge, United States
District Court for the District of Minnesota.